 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RAUL GARZA,                                        Case No. 1:19-cv-01274-LJO-BAM (PC)
12                       Plaintiff,                      ORDER DISMISSING ACTION WITHOUT
                                                         PREJUDICE FOR FAILURE TO PAY FILING
13           v.                                          FEE AND FAILURE TO OBEY COURT
                                                         ORDER
14    CATES, et al.,
                                                         (ECF No. 9)
15                       Defendants.
16

17          Plaintiff Raul Garza (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on September 12, 2019.

19          On September 17, 2019, the assigned Magistrate Judge issued findings and

20   recommendations recommending that Plaintiff’s application to proceed in forma pauperis be

21   denied pursuant to 28 U.S.C. § 1915(g) and that Plaintiff be required to pay the $400.00 filing fee

22   in full to proceed with this action. (ECF No. 8.) Those findings and recommendations were

23   served on Plaintiff and contained notice that any objections thereto were to be filed within

24   fourteen (14) days after service. (Id. at 2–3.) No objections were filed.

25          On October 15, 2019, the undersigned issued an order adopting the findings and

26   recommendations and ordering Plaintiff to pay the $400.00 filing fee in full within twenty-one

27   (21) days. (ECF No. 9). In that order, Plaintiff was also warned that if he failed to pay the filing

28   fee within the specified time, the action would be dismissed without further notice. (Id. at 2.)
                                                        1
 1   The deadline to pay the filing fee has expired, and Plaintiff has failed to comply or otherwise

 2   communicate with the Court.

 3          Because Plaintiff has failed to obey the Court’s order and pay the appropriate filing fee,

 4   this case cannot proceed. This matter will be dismissed. See Ferdik v. Bonzelet, 963 F.2d 1258,

 5   1260–61 (9th Cir. 1992).

 6                                                ORDER

 7          Based on the foregoing, this action is HEREBY DISMISSED, without prejudice, for

 8   Plaintiff’s failure to comply with the Court’s order of October 15, 2019, (ECF No. 9), and his

 9   failure to pay the filing fee. The Clerk of the Court is directed to terminate all pending motions

10   and deadlines and close this action.

11
     IT IS SO ORDERED.
12

13      Dated:     November 18, 2019                        /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
